Citation Nr: 1646477	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  06-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin condition, claimed as dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to September 1974 and from December 2003 to December 2004, with additional service in the Army National Guard.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2006, the Veteran and his spouse testified at a Decision Review Officer hearing.  A transcript of the hearing is of record.

This case was previously before the Board in August 2015 when it was remanded for additional development.  It has returned for adjudication. 


FINDING OF FACT

A chronic skin disorder was not shown in service; and, the preponderance of the evidence fails to establish that the Veteran has a current skin condition that is related to active duty.


CONCLUSION OF LAW

The criteria for a skin condition, claimed as dermatitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See July 2005 and March 2006 VCAA correspondence, November 2006 hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received, including records provided by the Social Security Administration.  The Veteran was also afforded VA examinations and opinions were obtained regarding the claim on appeal.  This claim was previously remanded to the RO in August 2015 for additional evidentiary development, including obtaining outstanding treatment records and an addendum opinion regarding the etiology of the Veteran's claimed skin condition.  The RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's August 2015 remand, updated treatment records were obtained and an addendum opinion was provided in April 2016.  The opinion is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additional evidence was added to the claims file after the most recent Supplemental Statement of the Case was issued in April 2016.  The evidence is not material to the claim being decided herein.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Absent rebuttable evidence, service connection for certain chronic diseases will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Dermatitis is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

A review of the medical evidence reflects that the Veteran has sought treatment for skin conditions on various occasions, including for possible contact dermatitis in April 2014.  There is also evidence that the Veteran received treatment for a skin rash in service, which was assessed as dermatitis.  Accordingly, the requirements for Shedden elements (1) and (2) have been met.  The remaining question is whether there is evidence of a nexus between his in-service skin rash treatment and his current complaints.  

During a general medical examination in April 2005, the Veteran reported having a rash over his left upper chest and in the lumbosacral area of the back in the past.  The examiner noted that the rash had cleared completely and there was no current complaint of dermatitis.  However, the Veteran did have 2 white spots over his upper back that he said appeared at the same time as the rash and have persisted.  The examiner found that the Veteran's dermatitis was "obviously" not chronic, as it had cleared and was not detectable or identifiable during the examination.  

In the April 2006 rating decision, the Veteran was awarded service connection for vitiligo of the upper back.  The RO noted that there was a possible diagnosis in the service treatment records and that residuals were found during the April 2005 VA examination.

The Veteran was afforded an additional examination in April 2010.  During this examination, the Veteran's only skin complaint was for vitiligo of the upper back.  He indicated there were no symptoms, just areas of depigmentation.  The examiner noted that a skin biopsy returned "KOH negative".  He added that the skin discoloration was not a fungal infection. 

During a VA skin examination in February 2013, the examiner again noted that the Veteran did not have any current skin conditions.  With respect to the Veteran's vitiligo, the Veteran reported that there were no associated symptoms, including pain, itching, skin breakdown, or other problems.

In April 2014, the Veteran complained of a pruritic rash on his upper arms and lower legs after giving blood.  He was concerned that it was an allergic reaction to medication.  The physician noted possible contact dermatitis.  The Veteran was treated with diphenhydramine (an antihistamine) for 3 days and told to monitor the rash.  There was no indication of additional treatment or recurrence.  




In April 2016, the Veteran was treated for what he reported he thought was a "spider bite" but turned into lesions on the Veteran's legs.  Although a provisional diagnosis was "contact dermatitis", the Veteran was ultimately diagnosed with "clinically healing post skin injury."  The physician reported that the condition "does not resemble worrisome or systemic disease". 

An addendum opinion to the earlier VA skin examinations was obtained in April 2016.  The examiner noted the Veteran's contentions of in-service dermatitis.  The Veteran also reported a one-time rash on his left chest and lumbosacral area that "cleared and never recurred."  After reviewing the claims file, the examiner found that the Veteran's service treatment records do not support a history of recurrent skin rashes/dermatitis in service.  Additionally, his skin complaints after service discharge were regarding individual skin lesions.  He said the lesions found on the 2005 examination and the ones found in February 2013 were not conditions that tend to remit and recur.  The seborrheic keratoses, several small epidermoid cysts behind an ear, and the 2 depigmented areas on the back, as discussed in January 2008, were noted to be common skin conditions with aging.  The examiner also noted the April 2014 reports of a pruritic rash on his upper arms and lower legs, but stated that the Veteran thought it could be an allergic reaction to one of his medications.  He was treated with Benadryl as for an allergic reaction and there was no evidence of persistence or recurrence.  

The examiner summarized that the Veteran only described one episode of transient, acute dermatitis that has not been observed since service.  The only evidence of a similar rash was seemingly treated as an allergic reaction and was not perceived as a recurrent problem.  The various skin lesions the Veteran complained about were persistent common skin findings that would not be considered dermatitis.  Accordingly, the examiner opined that it is "not at least as likely as not that the Veteran's skin conditions, including those addressed in 2008, had their onset during his period of service or are otherwise related to his period of service."  



Recognition is to the fact that the examiner indicated that he did not find evidence of treatment for dermatitis in the Veteran's service treatment records even though such was shown.  Such does not render the examination inadequate.  The examiner relied on, and accepted, the Veteran's reports of dermatitis in service.  Even considering the history as provided by the Veteran and the claims file as a whole, the examiner opined that the Veteran's complaints of a dermatitis less likely than not had its onset in or was caused by service.      

Based on the above, the Board finds that service connection for a skin condition is not warranted.  The Veteran has not submitted competent, credible evidence of a nexus.  The only evidence that purports to link the Veteran's current skin condition to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves determining the etiology of the Veteran's skin disability based on knowledge of dermatological medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, rashes), he is not able to provide an opinion as to the etiology of this symptom.  Providing such an opinion requires medical expertise in the causes of skin conditions, particularly in the context of the intermittent recurrence over the course of over a decade.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The claim of entitlement to service connection for a skin condition must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a skin condition, claimed as dermatitis, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


